In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00361-CR
     ___________________________

  GEORGE BOYD LAWSON, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 297th District Court
         Tarrant County, Texas
       Trial Court No. 1319199D


   Before Kerr, Bassel, and Womack, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      Pursuant to a plea-bargain agreement, George Boyd Lawson pleaded guilty to

possession with intent to deliver more than four grams but less than 200 grams of

gamma hydroxybutyric acid. See Tex. Health & Safety Code Ann. §§ 481.102(9),

.112(a), (d). The trial court placed him on three years’ deferred-adjudication

community supervision. The State later petitioned to proceed to adjudication,

ultimately alleging that Lawson committed 14 probation-condition violations. The

State waived ten of the violations, and Lawson pleaded “true” to the remaining four.

The trial court found that the four violations were true, adjudicated Lawson guilty,

and sentenced him to 15 years’ confinement. The trial court’s judgment adjudicating

guilt ordered Lawson to pay $88 in reparations. Lawson has appealed.

      Lawson’s court-appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds for relief. See 386 U.S. 738,

87 S. Ct. 1396 (1967). In compliance with Kelly v. State, counsel notified Lawson of the

withdrawal motion and Anders brief and provided him copies of each; took concrete

measures to facilitate his review of the appellate record; 1 informed him of his right to

review that record and to file a pro se response; and informed him of his pro se right

      1
       Lawson’s appellate counsel provided him with copies of the clerk’s and
reporter’s records.


                                           2
to seek discretionary review should this court hold that the appeal is frivolous. See 436
S.W.3d 313, 319 (Tex. Crim. App. 2014). This court gave Lawson the opportunity to

file a response on his own behalf, but he did not do so. The State waived its right to

file a responsive brief.

       As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v.

State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only then may we

grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct.
346, 351 (1988).

       We have carefully reviewed the record and counsel’s brief and have determined

that the trial court’s judgment requires modification regarding the assessment of

reparations in the amount of $88. We have previously held that when reparations are

comparable to fees, and are therefore not punishment and not part of a defendant’s

sentence, reparations do not have to be included in the trial court’s oral

pronouncement of sentence to be properly included in the written judgment. See

Brown v. State, No. 2-08-063-CR, 2009 WL 1905231, at *2 (Tex. App.—Fort Worth

July 2, 2009, no pet.) (mem. op., not designated for publication). But we have struck

reparations when a balance sheet described them only as “Due to CSCD” because we

were unable to determine the authority for the imposition. See Lewis v. State, 423
S.W.3d 451, 461 (Tex. App.—Fort Worth 2013, pet. ref’d); see also Gatewood v. State,

                                           3
No. 02-18-00021-CR, 2018 WL 4625780, at *2 (Tex. App.—Fort Worth Sept. 27,

2018, no pet.) (mem. op., not designated for publication); Smith v. State, Nos. 02-16-

00412-CR, 02-16-00413-CR, 2017 WL 2276751, at *2–3 (Tex. App.—Fort Worth

May 25, 2017, pet. ref’d) (mem. op., not designated for publication).

      Here, a balance sheet in the clerk’s record confirms that of the $88 in total

reparations Lawson owes, $60 is for “PROBATION FEES” and $28 is “DUE TO

CSCD.” We are unable to determine the authority for the imposition of the latter.

Consistent with our precedent above, we modify the judgment to reduce the amount

of reparations Lawson owes by $28 for a total of $60, which must also be reflected in

the incorporated order to withdraw funds from Lawson’s inmate trust account. See

Bray v. State, 179 S.W.3d 725, 726 (Tex. App.—Fort Worth 2005, no pet.) (holding

that an appellate court has authority to modify a judgment in an Anders appeal);

Gatewood, 2018 WL 4625780, at *2 (modifying judgment in an Anders appeal to delete

reparations amount described only as “DUE TO CSCD”).

      Except for this necessary modification to the judgment and the incorporated

order to withdraw funds from Lawson’s inmate trust account, we agree with counsel

that this appeal is wholly frivolous and without merit; we find nothing else in the

record that arguably might support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–

28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim.

App. 2006). Accordingly, we grant counsel’s motion to withdraw and affirm as



                                           4
modified the trial court’s judgment and the order to withdraw funds incorporated

therein.




                                                 /s/ Elizabeth Kerr
                                                 Elizabeth Kerr
                                                 Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 18, 2019




                                       5